Civil action to restrain the sale of plaintiff's property for the nonpayment of a street assessment, made and levied against said property for the improvement and paving of a street in the town of Mount Airy.
From a judgment dissolving the temporary restraining order previously entered in the cause, plaintiff appeals.
All the questions presented and raised on this appeal were considered by us and determined against the plaintiff's position in the case of Tarborov. Forbes, 185 N.C. 59. The judgment must be affirmed on authority of that case.
Affirmed. *Page 833